TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-00-00068-CR







Paula Jean Todd, Appellant



v.



The State of Texas, Appellee






FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT


NO. 49203, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING






PER CURIAM

The clerk's record in this cause, an appeal from a conviction for aggravated
robbery, contains a written waiver of appeal signed by appellant, her attorney, and the trial judge. 
This document, which reflects a knowing and voluntary waiver of the right to appeal, was signed
in open court on the day sentence was imposed.  A defendant who knowingly and intelligently
waives her right to appeal may not thereafter appeal without the consent of the trial court.  Ex
parte Dickey, 543 S.W.2d 99 (Tex. Crim. App. 1976); see also Hurd v. State, 548 S.W.2d 388 
(Tex. Crim. App. 1977); Reed v. State, 516 S.W.2d 680 (Tex. Crim. App. 1974).  There is
nothing in the record to indicate that appellant sought or obtained the permission of the trial court
to pursue this appeal.

The appeal is dismissed.


Before Justices Jones, Yeakel and Patterson

Dismissed for Want of Jurisdiction

Filed:   April 6, 2000

Do Not Publish